Case 1:04-cr-20038-TLL-PTM ECF No. 688 filed 04/29/20                 PageID.4304       Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff- Respondent,                        Case No. 04-20038-05

v.                                                           Honorable Thomas L. Ludington

SERGIO CORIA,

            Defendant-Petitioner.
_______________________________________/

         ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
     RECOMMENDATIONS, DENYING PETITIONER’S MOTION TO VACATE
   SENTENCE UNDER 28 U.S.C. § 2255, GRANTING RESPONDENT’S MOTION TO
  DISMISS, DENYING CERTIFICATE OF APPEALABILITY, AND DENYING IFP ON
                                  APPEAL

       On February 14, 2005, a Second Superseding Indictment charged Petitioner and others with

conspiracy to possess with intent to distribute methamphetamine and to distribute

methamphetamine under 21 U.S.C. §841(a)(1) and 846. ECF No. 57. Coria was released on bond

and on March 27, 2006, failed to appear for jury trial, resulting in his bond being forfeited and an

arrest warrant issued. ECF No. 243. Petitioner was arrested in Mexico and appeared before the

Magistrate Judge on March 27, 2017, at which time he consented to detention pending trial. ECF

No. 639. Petitioner pleaded guilty, pursuant to a Rule 11 plea agreement, to Count One of the

Second Superseding Indictment, conspiracy. ECF No. 651. Petitioner was sentenced and on

January 8, 2018, Judgment entered sentencing Petitioner to the Bureau of Prisons for 108 months

and supervised release for a term of three years. ECF No. 60. Petitioner did not appeal his

conviction or sentence. Petitioner signed the instant motion to vacate sentence on September 20,

2019. ECF No. 665. On October 22, 2019, Respondent filed the instant motion to dismiss the

Petition based on untimeliness. ECF No. 668. Magistrate Judge Morris issued her report and
Case 1:04-cr-20038-TLL-PTM ECF No. 688 filed 04/29/20                PageID.4305       Page 2 of 6



recommendation on December 9, 2019. ECF No. 675. On January 10, 2020, this Court extended

Petitioner’s time to object to the report and recommendation until January 21, 2020. ECF No. 679.

On January 21, 2020 Petitioner signed his objections to the report and recommendation. ECF No.

680. The Government responded on February 4, 2020. ECF No. 681.

                                                I.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

magistrate judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the magistrate judge; the Court may not act solely on the

basis of a magistrate judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health



                                               -2-
Case 1:04-cr-20038-TLL-PTM ECF No. 688 filed 04/29/20                   PageID.4306      Page 3 of 6



and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                   II.

                                                   A.

        Petitioner’s first objection is that Magistrate Judge Morris incorrectly concluded that his

motion to vacate is untimely. ECF No. 680. His explanation for why his motion should be

considered timely is,

        It took basically over a full year of diligent effort and false promises from his
        attorney to get not a supplement, but any sentencing documents to even review to
        begin legally researching the plain and procedural errors that happened at
        sentencing. The 12 month time line should run from the December 20, 2018 date
        and the motion should be granted and reviewed to correct the errors.
        ECF No. 680 at PageID.4286-4287.

Equitable tolling of the one year AEDPA limitation requires Petitioner to demonstrate that “(1) he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way.” Pace v. DiGuglielmo, 544 U.S. 408, 418–19 (2005). Further, the Sixth Circuit has held that

a petitioner cannot rely on ineffective assistance of counsel in an effort to establish equitable

tolling. Brown v. U.S., 2001 WL 1136000 at *3 (6th Cir. Sept. 21, 2001). Petitioner is proceeding

pro se and his difficulties communicating with his attorney (Mr. Alan Crawford, presumably his

trial counsel) cannot be used as a basis to show an extraordinary circumstance to justify equitable

tolling. Petitioner’s first objection will be overruled.

                                                   B.

        Petitioner’s second objection is that he




                                                   -3-
Case 1:04-cr-20038-TLL-PTM ECF No. 688 filed 04/29/20                 PageID.4307       Page 4 of 6



       did not believe that he was vague in explaining that he and his family were told
       initially to wait for over two months for the transcripts to be copied into a printed
       format by the court recorder. Then over the next 4-6 months of trying to get these
       documents from his attorney who initially promised to send them, to not answering
       either his email or phone requests from the petitioner. Then having to discover
       lastly that he needed to contact the court directly and to arrange payment to have
       these various documents sent to him. During this entire time he was within the
       initial 12 month window. There is a history that the court can see from this along
       with his motion and exhibits that he was diligently along with a financial cost,
       trying to obtain the documents.
       ECF No. 680 at PageID.4287-4288.

As explained earlier, Petitioner’s difficulties with “his attorney” is insufficient for an equitable

tolling claim. Petitioner also argues that “To say that a notice could have been sent during the

Holiday would have preserved his claim would be incorrect as well. The Sixth circuit in Simmons

stated that just a notice without actual claims would be insufficient.” Id. However, Magistrate

Judge Morris did not state the Petitioner could have filed a notice without his claims by the 12

month deadline, but rather remarked that Petitioner failed to even seek an extension of time before

his twelve month timeframe had expired. ECF No. 675 at PageID.4264 (“he made no effort to seek

an extension of time in which to file his Petition with the Court”). In addition, Petitioner in his

original motion stated that his § 2255 motion was filed 9.5 months past the one year deadline. ECF

No. 665. Petitioner also fails to demonstrate why he did not file his motion soon after receiving all

the necessary documentation in December 2018 but rather waited until September 2019 to file his

motion. Petitioner’s second objection will be overruled.

                                                 C.

       In Petitioner’s third objection, he appears to be arguing the merits of his of underlying

motion, that there was plain error that has affected his rights and that “The AEDPA 12 month rule

does not apply in this instance.” ECF No. 680 at PageID.4288-4289. The only support he provides

for his claim that the presence of the alleged plain error is sufficient to overrule AEDPA’s



                                                -4-
Case 1:04-cr-20038-TLL-PTM ECF No. 688 filed 04/29/20                  PageID.4308       Page 5 of 6



requirements is a reference to FRCP 52(b) and Rosales-Mireles v. United States. FRCP 52(b) is a

rule of civil procedure that relates to the court’s ability to amend its prior judgment on motion from

the parties, which is not applicable here. Second, assuming that Petitioner is referencing Rosales-

Mireles v. United States, 138 S. Ct. 1897 (2018), that case discussed FRCP 52(b)’s applicability

on direct appeal and did not address AEDPA’s time limits. Pro se petitions should be construed

liberally, but Petitioner has provided no legal support for his assertion that AEDPA’s 12 month

rule should not apply because he alleges there was “plain error” affecting his “substantial rights.”

Petitioner’s third objection will be overruled.

                                                  III.

       Before Petitioner may appeal this Court’s dispositive decision, a certificate of appealability

must be issued. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability

may be issued “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When a court rejects a habeas claim on the merits, the substantial

showing threshold is met if the petitioner demonstrates that reasonable jurists would find the

district court’s assessment of the constitutional claim debatable or wrong. See Slack v. McDaniel,

529 U.S. 473, 484–85 (2000). “A petitioner satisfies this standard by demonstrating that . . . jurists

could conclude the issues presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying that standard, a district court may not

conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of the petitioner’s claims. Id. at 336–37. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.” Rules Governing

§ 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.




                                                  -5-
Case 1:04-cr-20038-TLL-PTM ECF No. 688 filed 04/29/20                                     PageID.4309   Page 6 of 6



       Petitioner has failed to make a substantial showing of the denial of a constitutional right.

Accordingly, a certificate of appealability is not warranted. Petitioner will not be granted leave to

proceed in forma pauperis on appeal, as any appeal would be frivolous. See Fed. R. App. P. 24(a).

                                                          IV.

       Accordingly, it is ORDERED that Petitioner’s objections to the report and

recommendation, ECF No. 680, are OVERRULED.

       It is further ORDERED that the Magistrate Judge’s report and recommendation, ECF No.

675, is ADOPTED.

       It is further ORDERED that Respondent’s Motion to Dismiss, ECF No. 668, is

GRANTED.

       It is further ORDERED that Petitioner’s Motion to Vacate, ECF No. 665, is DENIED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.


       Dated: April 29, 2020                                                  s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge

                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Sergio
                         Coria #10238-111, LOMPOC FEDERAL CORRECTIONAL
                         INSTITUTION, Inmate Mail/Parcels, 3600 GUARD ROAD,
                         LOMPOC, CA 93436 or first class U.S. mail on April 29, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -6-
